      Case: 4:20-cv-00007-DMB-JMV Doc #: 59 Filed: 03/16/20 1 of 5 PageID #: 941




                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

MICHAEL AMOS, ET AL.                                                                   PLAINTIFFS

V.                                                           CASE NO. 4:20-CV-007-DMB-JMV

TOMMY TAYLOR, ET AL.                                                                 DEFENDANTS

    PLAINTIFFS’ EMERGENCY MOTION FOR TEMPORARY RESTRAINING ORDER
         AND MANDATORY PRELIMINARY INJUNCTION AS TO COVID-19

        COME NOW Plaintiffs, by and through counsel, pursuant to Rule 65 of the Federal Rules

of Civil Procedure, and L.U. Civ. R. 7(b)(8), as this is an urgent or necessitous matter, and

respectfully request that the Court issue its order directing mandatory and affirmative action to

safeguard Plaintiffs at Parchman from SARS-CoV-2, also known as, COVID-19.1 In support,

Plaintiffs would show:

        1.     Plaintiffs are incarcerated persons at the Mississippi State Penitentiary at

Parchman, Mississippi (“Parchman”). As inmates at Parchman, Plaintiffs are held in close

confinement with other prisoners, in grossly unsanitary conditions, and under a healthcare system

that has come under recent scrutiny for failing to provide inmates basic healthcare. Thus, Plaintiffs,

along with other inmates at Parchman, are extremely susceptible to COVID-19, which has been

elevated to pandemic status by the World Health Organization.

        2.     By incarcerating Plaintiffs, the State of Mississippi has assumed responsibility for

their health and safety. In order for the State to fulfill its duties in the face of COVID-19,

Defendants must be required to implement immediately the following protocols to prevent the

introduction or mitigate the spread of COVID-19 within Parchman:


1
 The official Centers for Disease Control title for the virus at issue is SARS-CoV-2. The virus also has
been called coronavirus disease 2019, which abbreviated is “COVID-19.”
Case: 4:20-cv-00007-DMB-JMV Doc #: 59 Filed: 03/16/20 2 of 5 PageID #: 942




     a. Immediate Testing. Defendants must be required immediately to implement

        testing protocols for the identification and containment of COVID-19. These

        protocols must include the immediate testing of all inmates, Parchman employees,

        and all other individuals entering Parchman.

     b. Immediate Screening. Defendants must be required to screen each employee or

        other person entering the facility every day to detect fever over 100 degrees,

        cough, shortness of breath, recent travel to a high risk country, and/or exposure to

        someone who is symptomatic or under surveillance for COVID-19.

     c. Current Inmate Quarantine. Defendants must be required to establish non-

        punitive quarantine for all individuals who test positive for COVID-19, who were

        directly exposed to individuals who test positive for COVID-19, or who exhibit

        symptoms of the virus.

     d. New Inmate Quarantine. Defendants must be required to establish a fourteen (14)

        day, non-punitive quarantine for all new inmates entering Parchman to ensure they

        are not infected before exposing them to the general population.

     e. Institutional Hygiene. Defendants must be required to increase the sanitation and

        cleaning protocol and schedule for all public spaces, highly traveled areas, and

        cells.

     f. Personal Hygiene. Defendants must be required to provide hand sanitizer with

        alcohol, antibacterial soap, antibacterial wipes and other hygiene products to each

        inmate free of charge and ensure replacement products are available as needed.

        Necessarily, hand sanitizer with alcohol must be declassified as contraband




                                          2
    Case: 4:20-cv-00007-DMB-JMV Doc #: 59 Filed: 03/16/20 3 of 5 PageID #: 943




               temporarily, as it is one of the only methods proven to prevent or slow the spread

               of coronavirus.

           g. Limit Contact Visitation. Defendants must be required to limit visitation that

               allows inmates to come into physical contact with visitors, and Defendants must be

               required to implement or increase non-contact visitation methods and opportunities

               such as video conferencing and/or telephone calls.

           h. Waive Copays. Defendants, including without limitation healthcare providers

               working under their direction, must be required to waive copays for inmate medical

               evaluation and care related in any way to COVID-19 and/or its symptoms.

           i. Supply Chain. Defendants must be required to identify the supplies and other

               materials upon which Parchman is dependent, such as food, medical supplies,

               certain medicines, cleaning products, etcetera, and prepare for shortages, delays or

               disruptions in the supply chain.

           j. Reporting. Defendants must be required to report to the Court weekly to apprise

               the Court of: the progress in implementing the foregoing; the results of testing of

               employees and inmates; the numbers of COVID-19 cases at Parchman, if any; and

               the measures in place to separate inmates who have tested positive from the general

               prison population.

      3.       In support of their Motion, Plaintiffs also submit a Memorandum Brief and attach

hereto the following exhibits, which include a proposed order pursuant L.U. Civ. R. 7(b)(2)(f).

      Exhibit A       World Health Organization Director-General’s Brief on COVID-19 (Mar.
                      11, 2020).
      Exhibit B       Presidential Proclamation Declaring a National Emergency Concerning the
                      Novel Coronavirus Disease (COVID-19) dated 03/13/2020.
      Exhibit C       State of Mississippi, Office of Governor, Proclamation dated 03/14/2020.



                                                  3
    Case: 4:20-cv-00007-DMB-JMV Doc #: 59 Filed: 03/16/20 4 of 5 PageID #: 944




      Exhibit D       Standing Order In Re: The Novel Coronavirus (COVID-19), 3:20-MC-9,
                      U.S. District Court for the N.D. of Miss. dated 3/16/2020.
      Exhibit E       WHO Statement, COVID-19 cases surpassing 100,000 (3/7/2020).
      Exhibit F       Affidavit of Marc Stern, MD MPH
      Exhibit G       MDOC Press Release “MDOC Takes Preventative Steps Against
                      Coronavirus Exposure” dated 3/12/2020.
      Exhibit H       Medical Records of Inmate Larry Maxwell (showing repeated visits to
                      medical clinic without receiving treatment).
      Exhibit I       Bureau of Justice Statistics, US DOJ, Medical Problems of State and
                      Federal Prisoners and Jail Inmates, 2011-12, NCJ 248491 (Rev. 10/4/2016).
      Exhibit J       Proposed Order.

      WHEREFORE, PREMISES CONSIDERED, Plaintiffs respectfully request that the Court

grant this Emergency Motion for Temporary Restraining Order and Mandatory Preliminary

Injunction as to COVID-19. In addition, Plaintiffs request all further relief the Court may deem

appropriate.

       Date: March 16, 2020                   Respectfully submitted,


                                                /s/ Marcy B. Croft
                                              Marcy B. Croft (MS Bar #10864)
                                              Carson H. Thurman (MS Bar #104871)
                                              MARON MARVEL BRADLEY ANDERSON &
                                              TARDY LLC
                                              200 South Lamar Street
                                              Jackson, MS 39201
                                              Telephone: (601) 960-8630
                                              Telefax: (601) 206-0119

                                              Thomas G. Bufkin (MS Bar #10810)
                                              CARROLL BUFKIN, PLLC
                                              1076 Highland Colony Parkway
                                              600 Concourse, Suite 125
                                              Ridgeland, MS 39157
                                              Telephone: (601) 982-5011
                                              Telefax: (601) 853-9540

                                              ATTORNEYS FOR PLAINTIFFS




                                               4
     Case: 4:20-cv-00007-DMB-JMV Doc #: 59 Filed: 03/16/20 5 of 5 PageID #: 945




                                CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on the 16th day of March 2020, a copy of the foregoing was

filed electronically with the Clerk of the Court using the CM/ECF system. Notice of this filing

will be sent to all counsel for record registered to receive electronic service by operation of the

Court’s electronic filing system.



                                               /s/ Marcy B. Croft




                                                5
